DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office thanks Applicant for the response submitted on August 6, 2021 to the request for an election of species.  However, upon further consideration, this election of species is withdrawn and all claims will be searched and considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-29, 31, 32, 34, 39-41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bournat et al. (US 2012/0312439) in view of Bergman et al. (US 2009/0133793).
Regarding claims 23-26, 28, 29, 31, 32 and 39, Bournat et al. teaches a tire tread provided with a tread surface designed to be in contact with a roadway, this tread comprising a sculpture formed by raised elements separated from one another by grooves (pattern), the tread is formed of thin layers of rubber stacked one against the other (plurality of parallel layers adjacent to one another), each thin layer comprising short reinforcing fibers that are parallel with one another in the layer and oriented in the circumferential direction at an angle ranging from 10° to 80° relative to a radial direction in the plane of the layer (¶11, 12) (parallel to the equatorial plane).  The fibers have a length of from 0.005 to 10 mm and an average diameter (thickness) of from 0.2 microns to 100 microns (¶17).  The fibers are present in the layer in a range from 0.1% to 45% by weight (¶17).  Bournat et al. teaches that the fibers can be made of polyethylene terephthalate (PET), nylon, aramid, or natural fibers.  
Bournat et al. does not teach that the tread is made of a composite material comprising a diene elastomer based elastomeric matrix, a crosslinking system, and a reinforcing filler.  However, Bournat et al. does teach that the elastomeric layers are prepared according to patent application WO 2008/027045, which corresponds to US 2009/0133793 to Bergman et al. (¶20).  Bergman et al. teaches a layered tread made from a composite material comprising natural rubber and butadiene rubber, sulfur and curing agent as a crosslinking system, and carbon black as a reinforcing filler (Table 2; ¶57).  Bournat et al. and Bergman et al. are analogous art because they are from the same field of endeavor, namely that of a rubber composition used for a layered tread that comprises short fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the rubber composition, as taught by Bergman et al., to make the elastomeric layers, as taught by Bournat et al., and would have been motivated to do so because Bournat et al. instructs one of ordinary skill in the art to do so.
Bournat et al. does not teach that the fibers have a Young’s modulus within a range of from 0.5 to 800 GPa, more specifically from 0.5 to 500 GPa.  However, since Bournat et al. teaches that the fibers are made of the same materials as those claimed, the Young’s modulus should fall within the range claimed.
Regarding claim 27, Bournat et al. teaches a PET fiber with a length of 3mm (3000 microns) and a diameter of 12 microns (¶32).  These dimensions produce a ratio between the length and the diameter (thickness) of 250 (calculated by Examiner).
Regarding claims 34 and 40, Bournat et al. teaches that all of the layers are made of the same material (does not teach otherwise).
Regarding claim 41, Bournat et al. does not teach that the layers of the composite material have a thickness within a range extending from 1 to 20 mm.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and the optimal thickness of the tread layers can be determined through routine experimentation.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to choose a thickness for the tread layers of from 1 to 20 mm and would have been motivated to do so through routine experimentation in order to find a workable thickness.
Regarding claims 43 and 44, Bournat et al. teaches tires comprising the tread of the invention that are used on heavy load vehicles (heavy duty) or off-road vehicles such as agricultural machines or construction machines (civil engineering) (¶19).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bournat et al. (US 2012/0312439) in view of Bergman et al. (US 2009/0133793) as applied to claim 23 above, and further in view of Imhoff et al. (US 2010/0319827).
Bournat et al. and Bergman et al. teach the tread of claim 23 as set forth above.  Bournat et al. does not teach that the short fibers in the tread layers are rendered adhesive.  However, Imhoff et al. teaches a rubber composition that includes short fibers that have been treated with a chemical adhesive (rendered adhesive) (¶51).  Bournat et al. and Imhoff et al. are analogous art because they are from the same field of endeavor, namely that rubber compositions containing short fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to treat the short fibers with an adhesive, as taught by Imhoff et al., and use in the tread layer, as taught by Bournat et al., and would have been motivated to do so in order to improve the adhesion between the fiber and the rubber (¶51).

Allowable Subject Matter
Claims 33, 35-38, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 33, the primary reference of Bournat et al. teaches the opposite orientation of the claim as the layers alternate the direction of the fibers.  Therefore, the primary reference teaches away from this limitation.  Bergman et al. teaches that the fibers within each of the layers can be parallel to each other, but it uses glass fibers and it is not clear that this fiber will possess the claimed Young’s modulus.  Additionally, Bergman et al. does not teach the claimed angle of orientation.
Regarding claim 35, no prior art of record teaches the claimed layers for a tread wherein the layers are comprised of different rubber compositions.  Therefore, this claim and its dependent claims contain allowable subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767